Title: To John Adams from Edward Augustus Holyoke, 27 October 1786
From: Holyoke, Edward Augustus
To: Adams, John


     
      Sir.
      Salem Octr. 27th. 1786.
     
     I have the Honour to inclose Your Excellency a Vote of the Massachusetts medical Society; by which You will percieve the grateful Sense they entertain of your Excellencys. Favours: and, in Compliance with their agreable Injunction, to return You the Thanks of the Society, for the fresh Instance of your Excellencys. Attention to their Interests, in forwarding the Extract from the Register of the Royal Academy of Surgery at Paris.
     Permit the Society Sir, still to hope for the Continuance of your Excellencys. good Offices, and Me the Honour to subscribe myself, with all possible Respect, / Your Excellencys. most obedient / & very humble Servant
     
      E. A. Holyoke
     
     
     ENCLOSURE
     At a Meeting of the Massachusetts Medical Society—in Boston 18h October 1786
     Voted That the President return the Thanks of this Society to His Excelly: John Adams Esqr. for his kind attention to their interest, in forwardg. the Extract from the Register of the Royal Academy of Surgery at Paris, passed in March 1783—
     
      A true Copy from the RecordsAttestN. W. AppletonRecg Secry.
     
     